Citation Nr: 0731212	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  01-07 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for pulmonary tuberculosis 
(TB).


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Esq.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from January 1958 to 
January 1961.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2000 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which determined that new and material evidence had 
not been received to reopen a previously denied claim of 
service connection for TB.  

In March 2002, the veteran's then-attorney presented argument 
at a videoconference hearing before the undersigned Veterans 
Law Judge.  In a December 2002 decision, the Board reopened 
the veteran's claim.  In October 2003, the Board remanded the 
matter to the RO for additional evidentiary development.  

In an August 2005 decision, the Board denied service 
connection for TB.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  While the matter was pending before the Court, in 
March 2007, the veteran's attorney and a representative of 
VA's General Counsel, on behalf of the Secretary, filed a 
joint motion for remand.  In a March 2007 order, the Court 
granted the motion, vacated the Board's August 2005 decision, 
and remanded the matter for further development and 
readjudication.

In light of the joint motion discussed above, a remand of 
this matter is required.  The appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required.


REMAND

In the March 2007 joint motion, the parties directed VA to 
schedule the veteran for a medical examination, apparently 
for the purpose of obtaining an opinion regarding the 
etiology of his TB.  Thus, a remand to the RO is necessary.  
See 38 C.F.R. § 3.159(c)(4).  

In addition, the Board notes that in September 2007, the 
veteran's attorney submitted additional medical evidence 
directly to the Board.  This evidence was timely received 
within 90 days of the Board's June 2007 letter notifying the 
veteran's attorney that the case had been received by the 
Board following the  Court's order.  See 38 C.F.R. § 
20.1304(a).  The RO has not yet had the opportunity to 
consider this additional evidence and the veteran's attorney 
expressly refused to provide a waiver of initial RO 
consideration.  Thus, a remand is necessary.  See 38 C.F.R. § 
20.1304(c).

The Board notes that in an October 2006 brief before the 
Court, the veteran's attorney argued that the Board's August 
2005 decision had improperly denied the veteran's request for 
an additional Board hearing.  Such argument, however, was not 
provided as a basis for remand in the March 2007 Joint 
Motion.  Moreover, the Board notes that since that time, the 
veteran has not requested an additional Board hearing, nor 
has his attorney submitted a motion for an additional Board 
hearing.  See 38 C.F.R. § 20.703, 20.1304.  Under these 
circumstances, the Board concludes that no additional hearing 
need be scheduled.  

The Board also notes that in a September 2007 letter to the 
Board, the veteran's attorney argued that VA had a duty to 
contact Drs. O'Keefe and Atkinson, for the purpose of 
requesting clinical records, particularly copies of records 
upon which the private physicians had based their conclusions 
that the veteran's TB began during service.  

A review of the record indicates that in an August 2000 
letter, J. Brendan O'Keefe, M.D., indicated that that the 
veteran had been hospitalized in service in 1958 for 
treatment of tuberculosis.  In a December 2001 letter, Thomas 
W. Atkinson, M.D., indicated that pending receipt of records 
from the veteran's former attorney, Polly Murphy, he would 
assume that the veteran had had TB in service.  

It is clear, however, that such statements regarding the date 
of onset of the veteran's TB were based entirely on a history 
provided by the veteran, which has since been shown to be 
inaccurate.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a 
medical opinion based upon an inaccurate factual premise is 
not probative).  

The veteran's service medical records do, indeed, show that 
he was hospitalized in 1958; however, during that period of 
hospitalization, he was treated for cellulitis without 
lymphangitis.  There was no indication of TB.  Indeed, these 
records specifically note that physical examination during 
hospitalization in 1958 was otherwise normal.  The veteran's 
service medical records, including records of hospitalization 
in 1958, are entirely negative for complaints or findings of 
TB.  Moreover, at his December 1960 military separation 
medical examination, the veteran's lungs were normal and a 
chest X-ray was negative.  The Board further notes that the 
service department has made additional searches for records 
of treatment for TB during service, but has unequivocally 
concluded that no such records can be found.  The Board finds 
that, based on the responses from the service department, it 
is reasonably certain that additional service medical records 
are not available and that further efforts to obtain those 
records would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 
2002).

The Board similarly finds that VA has no further duty to 
assist with respect to requesting treatment records from Drs. 
O'Keefe and Atkinson.  The record shows that in May 2003, VA 
contacted both physicians and asked them to provide 
"complete copies of the veteran's treatment records."  Dr. 
O'Keefe submitted the requested records.  With respect to Dr. 
Atkinson, the veteran indicated that he had never been 
treated or examined by him.  Rather, the veteran's former 
attorney had solicited a medical opinion from him only.  

For these reasons, the Board finds that VA has fulfilled its 
duty to make reasonable efforts to obtain such records; it 
does not appear that there are additional records available 
from either Dr. O'Keefe or Dr. Atkinson.  38 C.F.R. § 
3.159(c)(1); Hyatt v. Nicholson, No. 04-0957 (U.S. Vet. App. 
Aug. 6, 2007) (holding that there can be no breach of the 
duty to assist where the appellant acknowledges the 
unavailability of records); see also Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992) ("VA's . . . 'duty to assist' is 
not a license for a 'fishing expedition' to determine if 
there might be some unspecified information which could 
possibly support a claim.").  The veteran, of course, has 
the right to submit additional evidence.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

Finally, a review of the record indicates that in August 
2001, the RO provided the veteran with a VCAA letter 
outlining the evidence needed to substantiate his claim.  
Since that time, additional notification requirements have 
been imposed on VA.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006) (holding that the notice requirements of 
38 U.S.C.A. § 5103(a) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award).  The RO has not yet had the 
opportunity to issue a letter complying with these additional 
requirements.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran and his attorney should 
be provided with appropriate notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), which includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date, consistent with the 
Dingess/Hartman decision.

2.  The veteran should be afforded a VA 
medical examination for the purpose of 
clarifying the etiology and likely date 
of onset of his TB.  The claims folder 
must be made available to the examiner 
for review in connection with the 
examination.  The examiner should be 
asked to provide an opinion as to whether 
it is likely, at least as likely as not, 
or unlikely that the veteran's TB had its 
onset during the veteran's active duty or 
within three years thereafter, or whether 
such disability is otherwise causally 
related to his active service.  A 
complete rationale should be provided.  

(The phrase "at least as likely as not" 
does not "within the realm of 
possibility."  Rather, it means that the 
weight of the medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.)

3.  The RO should then readjudicate the 
claim, considering all the evidence of 
record.  If the benefit sought on appeal 
remains denied, the veteran and his 
attorney should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.

The case should then be returned to the Board, if in order.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded, 
including any private medical reports.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



